 


109 HR 50 IH: National Oceanic and Atmospheric Administration Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 50 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the National Oceanic and Atmospheric Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Oceanic and Atmospheric Administration Act. 
2.DefinitionsIn this Act: 
(1)The term Administration means the National Oceanic and Atmospheric Administration. 
(2)The term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(3)The term Secretary means the Secretary of Commerce. 
3.National Oceanic and Atmospheric Administration 
(a)In generalThere shall be in the Department of Commerce an agency known as the National Oceanic and Atmospheric Administration. 
(b)MissionThe mission of the Administration is to understand the systems of the Earth’s oceans and atmosphere and predict changes in the Earth’s oceans and atmosphere and the effects of such changes on the land environment, to conserve and manage coastal, ocean, and Great Lakes ecosystems to meet national economic, social, and environmental needs, and to educate the public about these topics. 
(c)FunctionsThe functions of the Administration shall include— 
(1)collecting, through observation and other means, communicating, analyzing, processing, and disseminating comprehensive scientific data and information about weather and climate, solar and geophysical events on the Sun and in the space environment, and about the coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(2)operating and maintaining a system for the storage, retrieval, and dissemination of data relating to weather and climate, solar and geophysical events on the Sun and in the space environment, and about the coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(3)conducting and supporting basic and applied research and development of technology as may be necessary to carry out the mission described in subsection (b); 
(4)issuing weather, water, climate, and space weather forecasts and warnings; 
(5)coordinating efforts of Federal agencies in support of national and international programs with respect to meteorological services; 
(6)understanding the science of Earth’s climate and related systems, and undertaking research, development, and demonstration to enhance society’s ability to plan for and respond to climate variability and change; 
(7)protecting, restoring, and managing the use of the coasts, oceans, and Great Lakes through ecosystem-based research, development, demonstration, and management; 
(8)coordinating efforts of Federal agencies in support of national and international programs with respect to integrated Earth observing systems; 
(9)administering public outreach and education programs and services to increase scientific and environmental literacy about weather and climate, solar and geophysical events on the Sun and in the space environment, and the coasts, oceans, Great Lakes, upper reaches of estuaries, and hydrologic systems; 
(10)cooperating with international organizations and scientists in bilateral and multilateral research, development, conservation, and service programs related to coastal, ocean, Great Lakes, weather, and climate issues; and 
(11)any other function assigned to the Administration by law. 
4.Administration leadership 
(a)Administrator 
(1)In generalThere shall be, as the Administrator of the Administration, an Under Secretary of Commerce for Oceans and Atmosphere. The Administrator shall be appointed by the President, by and with the advice and consent of the Senate. The Administrator shall be paid at the rate of basic pay for level III of the Executive Schedule. 
(2)FunctionsThe Administrator shall perform such functions and exercise such powers with respect to the Administration as the Secretary may prescribe, including— 
(A)general management; 
(B)policy development and guidance; 
(C)budget formulation, guidance, and execution; and 
(D)serving as the Department of Commerce official for all ocean and atmosphere issues with other elements of the Department of Commerce and with other Federal agencies, State, tribal, and local governments, and the public. 
(3)Delegation of authorityThe Administrator may, except as otherwise prohibited by law— 
(A)delegate any functions, powers, or duties of the Administrator to such officers and employees of the Administration as the Administrator may designate; and 
(B)authorize such successive redelegations of such functions, powers, or duties within the Administration as the Administrator considers necessary or appropriate. 
(4)AuthoritiesThe Administrator shall have the authority to enter into and perform such contracts, leases, grants, and cooperative agreements with Federal agencies, State and local governments, Indian tribes, international organizations, foreign governments, educational institutions, nonprofit organizations, and commercial organizations, as may be necessary and proper to carry out the Administration’s functions under this Act or as otherwise provided by law. 
(b)Assistant Secretary for Oceans and Atmosphere 
(1)In generalThere shall be, as Deputy Administrator of the Administration, an Assistant Secretary of Commerce for Oceans and Atmosphere. The Assistant Secretary shall be appointed by the President, by and with the advice and consent of the Senate. The Assistant Secretary shall be the Administrator’s first assistant for purposes of subchapter III of chapter 33 of title 5, United States Code. The Assistant Secretary shall be paid at the rate of basic pay for level IV of the Executive Schedule. 
(2)FunctionsThe Assistant Secretary shall perform such functions and exercise such powers as the Secretary or Administrator may prescribe and shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator. 
(c)Deputy Under Secretary for Oceans and Atmosphere 
(1)In generalThere shall, be as the Chief Operating Officer of the Administration, a Deputy Under Secretary of Commerce for Oceans and Atmosphere. The Deputy Under Secretary shall be appointed by the Secretary. The position of Deputy Under Secretary shall be a Senior Executive Service position authorized under section 3133 of title 5, United States Code. 
(2)FunctionsThe Deputy Under Secretary— 
(A)shall ensure the timely and effective implementation of Administration policies and objectives; 
(B)shall be responsible for all aspects of the Administration’s operations and management, including budget, financial operations, information services, facilities, human resources, procurements, and associated services; 
(C)in the absence or disability of the Assistant Secretary, or in the event of a vacancy in such position, shall act in that position; and 
(D)shall perform such other duties as the Administrator shall prescribe. 
(d)Deputy Assistant Secretary for Oceans and Atmosphere 
(1)In generalThere shall be in the Administration a Deputy Assistant Secretary for Oceans and Atmosphere. The Deputy Assistant Secretary for Oceans and Atmosphere shall be appointed by the Secretary. The position of Deputy Assistant Secretary for Oceans and Atmosphere shall be a Senior Executive Service position authorized under section 3133 of title 5, United States Code. 
(2)FunctionsThe Deputy Assistant Secretary for Oceans and Atmosphere— 
(A)shall serve as an advisor to the Administrator on program and policy issues related to environmental policy, strategic planning, and program analysis; 
(B)shall ensure the timely and effective implementation of Administration policies and objectives related to environmental policy, strategic planning, and program analysis; and 
(C)shall perform such other duties as the Administrator shall prescribe. 
(e)Deputy Assistant Secretary for Science, Technology, Education, and Outreach 
(1)In generalThere shall be in the Administration a Deputy Assistant Secretary for Science, Technology, Education, and Outreach, who shall coordinate and oversee the science and technology activities of the Administration and ensure that Administration decisions are informed by the results of appropriate and relevant research. The Deputy Assistant Secretary for Science, Technology, Education, and Outreach shall be appointed by the Secretary. The position of Deputy Assistant Secretary for Science, Technology, Education, and Outreach shall be a Senior Executive Service career reserved position as defined in section 3132(a)(8) of title 5, United States Code. 
(2)FunctionsThe Deputy Assistant Secretary for Science, Technology, Education, and Outreach shall— 
(A)coordinate research and development activities across the Administration, including coordination of research and development budgets; 
(B)advise the Administrator on how research activities can be applied to operational use; 
(C)provide advice to the Administrator regarding science and technology issues and their relationship to Administration policies, procedures, and decisions; 
(D)participate in developing the Administration’s strategic plans and policies and review the science and technology aspects of those plans and policies; 
(E)develop and oversee guidelines for the dissemination to the public of results from research and development conducted, sponsored, or cited by the Administration; 
(F)serve as liaison to the nongovernmental science and technology community; 
(G)develop and oversee guidelines for peer review of science and technology research sponsored by the Administration; 
(H)oversee implementation of the strategic plan for science and technology research, development, and demonstration required under section 10(b); 
(I)oversee management of research laboratories in the Administration; 
(J)oversee the research and education programs of the Administration; and 
(K)perform such other duties as the Secretary or Administrator shall prescribe. 
(3)QualificationsAn individual appointed under paragraph (1) shall be a person who has an outstanding science and technology background, including research accomplishments, scientific reputation, and public policy experience. 
(4)ConsultationBefore appointing an individual under paragraph (1), the Secretary shall consult with the National Academy of Sciences, the Science Advisory Board of the Administration, and other appropriate scientific organizations. 
(f)General Counsel 
(1)In generalThere shall be in the Administration a General Counsel. The General Counsel shall be appointed by the Secretary. The General Counsel shall be paid at the rate of basic pay for level V of the Executive Schedule. 
(2)FunctionsThe General Counsel— 
(A)shall serve as the chief legal officer of the Administration for all legal matters that arise in connection with the conduct of the functions of the Administration; and 
(B)shall perform such other functions and exercise such powers as the Secretary or Administrator may prescribe. 
(g)Continuation of serviceAny individual serving on the effective date of this Act in a position provided for in this Act may continue to serve in that position until a successor is appointed under this Act. Nothing in this Act shall be construed to require the appointment of a successor under this Act sooner than would have been required under law as in effect before the effective date of this Act. 
5.National Weather Service 
(a)In generalThe Secretary shall maintain within the Administration a National Weather Service. 
(b)MissionThe mission of the National Weather Service is to provide weather, water, climate, and space weather forecasts and warnings for the United States, its territories, adjacent waters, and ocean areas for the protection of life and property and the enhancement of the national economy. 
(c)GoalsThe goals of the National Weather Service shall include— 
(1)to provide timely and accurate weather, water, climate, and space weather forecasts; and 
(2)to provide timely and accurate warnings of weather, water, and climate natural hazards, and of space weather hazards. 
(d)FunctionsThe functions of the National Weather Service shall include— 
(1)maintaining a network of local weather forecast offices; 
(2)maintaining a network of observation systems to collect weather and climate data; 
(3)operating national centers to deliver guidance, forecasts, warnings, and analysis about weather, water, climate, and space weather phenomena for the Administration and the public; 
(4)conducting and supporting applied research to facilitate the rapid incorporation of weather and climate science advances into operational tools; and 
(5)other functions to serve the mission of the National Weather Service. 
(e)Public-private partnershipsNot less than once every 5 years, the Secretary shall develop and submit to Congress a policy the defines processes for making decisions about the roles of the National Weather Service, the private sector, and the academic community in providing weather-related and climate-related products, technologies, and services. The first such policy shall be completed not less than 12 months after the date of enactment of this Act. At least 90 days before each submission of the policy to Congress, the Secretary shall publish the policy in the Federal Register for a public comment period of not less than 60 days. 
6.Operations and services 
(a)In generalThe Secretary shall maintain within the Administration programs to support operations of ongoing data collection and direct services and products regarding satellite, observations, and coastal, ocean, and Great Lakes information. 
(b)FunctionsTo accomplish the mission described in section 3(b), and in addition to the functions described in section 3(c), the operations and service aspects of the Administration shall include— 
(1)acquiring, managing, and operating coastal, ocean, and Great Lakes observing systems; 
(2)ensuring the availability of a global Earth-observing system, integrating remote sensing and in situ assets that provide critical data needed to support the mission of the Administration, and providing that data to decisionmakers and the public; 
(3)developing, acquiring, and managing operational environmental satellite constellations and associated ground control and data acquisition facilities to support the mission of the Administration; 
(4)managing and distributing atmospheric, geophysical, and marine data and data products for the Administration through national environmental data centers; 
(5)providing for long-term stewardship of environmental data, products, and information via data processing, storage, reanalysis, reprocessing, and archive facilities; 
(6)promoting widespread availability of environmental data and information through full and open access and exchange to the greatest extent possible; 
(7)issuing licenses for private remote sensing space systems under the Land Remote Sensing Policy Act of 1992; 
(8)administering a national water level observation network, which shall include monitoring of the Great Lakes; 
(9)providing charts and other information for safe navigation of the oceans and inland waters, as provided by law; and 
(10)such other functions to serve the operations and services mission of the Administration as the Administrator may prescribe. 
7.Research and education 
(a)In generalThe Secretary shall maintain within the Administration programs to conduct and support research and education and the development of technologies relating to weather, climate, and the coasts, oceans, and Great Lakes. 
(b)FunctionsTo accomplish the mission described in section 3(b), and in addition to the functions described in section 3(c), the research and education aspects of the Administration shall include— 
(1)conducting and supporting research and technology development to improve the Administration’s capabilities in collecting, through observation and otherwise, communicating, analyzing, processing, and disseminating comprehensive scientific data and information about weather, climate, and the coasts, oceans, and Great Lakes; 
(2)improving environmental prediction and management capabilities through ecosystem-based research and development; 
(3)improving knowledge of Earth’s climate and related systems through research and observation for decision support; 
(4)reducing uncertainty in projections of how the Earth’s climate and related systems may change in the future; 
(5)fostering the public’s ability to understand and integrate scientific information into considerations of national environmental issues through education and public outreach activities; 
(6)administering the National Sea Grant College Program Act; 
(7)conducting and supporting research and development of technology for exploration of the oceans; 
(8)maintaining a system of laboratories to perform the functions described in this subsection; 
(9)supporting extramural peer-reviewed competitive grant programs to assist the Administration in performing the functions described in this subsection; and 
(10)such other functions to serve the research, development, education, and outreach mission of the Administration as the Administrator may prescribe. 
8.Science Advisory Board 
(a)In generalThere shall be within the Administration a Science Advisory Board, which shall provide such scientific advice as may be requested by the Administrator, the Committee on Commerce, Science and Transportation of the Senate, or the Committee on Science or on Resources of the House of Representatives. 
(b)PurposeThe purpose of the Science Advisory Board is to advise the Administrator and Congress on long-range and short-range strategies for research, education, and the application of science to resource management and environmental assessment and prediction. 
(c)Members 
(1)In generalThe Science Advisory Board shall be composed of at least 15 members appointed by the Administrator. Each member of the Board shall be qualified by education, training, and experience to evaluate scientific and technical information on matters referred to the Board under this section. 
(2)Terms of serviceMembers shall be appointed for 3-year terms, renewable once, and shall serve at the discretion of the Administrator. An individual serving a term as a member of the Science Advisory Board on the date of enactment of this Act may complete that term, and may be reappointed once for another term of 3 years unless the term being served on such date of enactment is the second term served by that individual. Vacancy appointments shall be for the remainder of the unexpired term of the vacancy, and an individual so appointed may subsequently be appointed for 2 full 3-year terms if the remainder of the unexpired term is less than one year. 
(3)ChairpersonThe Administrator shall designate a chairperson from among the members of the Board. 
(4)AppointmentMembers of the Science Advisory Board shall be appointed as special Government employees, within the meaning given such term in section 202(a) of title 18, United States Code. 
(d)Administrative provisions 
(1)ReportingThe Science Advisory Board shall report to the Administrator and the appropriate requesting party. 
(2)Administrative supportThe Administrator shall provide administrative support to the Science Advisory Board. 
(3)MeetingsThe Science Advisory Board shall meet at least twice each year, and at other times at the call of the Administrator or the Chairperson. 
(4)Compensation and expensesA member of the Science Advisory Board shall not be compensated for service on such board, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(5)SubcommitteesThe Science Advisory Board may establish such subcommittees of its members as may be necessary. The Science Advisory Board may establish task forces and working groups consisting of Board members and outside experts as may be necessary. 
(e)ExpirationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Science Advisory Board. 
9.Reports 
(a)Report on data management, archival, and distribution 
(1)ContentsNot later than 1 year after the date of enactment of this Act, and once every 5 years thereafter, the Administrator shall develop a report on the environmental data and information systems of the Administration. The report shall include— 
(A)an assessment of the adequacy of the environmental data and information systems of the Administration to— 
(i)provide adequate capacity to manage, archive and disseminate environmental information collected and processed, or expected to be collected and processed, by the Administration and other appropriate departments and agencies; 
(ii)establish, develop, and maintain information bases, including necessary management systems, which will provide for consistent, efficient, and compatible transfer and use of data; 
(iii)develop effective interfaces among the environmental data and information systems of the Administration and other appropriate departments and agencies; 
(iv)develop and use nationally accepted formats and standards for data collected by various national and international sources; 
(v)integrate and interpret data from different sources to produce information that can be used by decisionmakers in developing policies that effectively respond to national and global environmental concerns; and 
(vi)reanalyze and reprocess the archived data as better science is developed to integrate diverse data sources; and 
(B)a strategic plan to— 
(i)set forth modernization and improvement objectives for an integrated national environmental data access and archive system for the 10-year period beginning with the year in which the plan is transmitted, including facility requirements and critical new technology components that would be necessary to meet the objectives set forth; 
(ii)propose specific Administration programs and activities for implementing the plan; 
(iii)identify the data and information management, reanalysis, reprocessing, archival, and distribution responsibilities of the Administration with respect to other Federal departments and agencies and international organizations; and 
(iv)provide an implementation schedule and estimate funding levels necessary to achieve modernization and improvement objectives. 
(2)National Academy of Sciences reviewThe Administrator shall enter into an arrangement with the National Academy of Sciences for a review of the plan developed under paragraph (1). 
(3)Transmittal to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives the initial report developed under paragraph (1) and the review prepared pursuant to paragraph (2). Subsequent reports developed under paragraph (1) shall also be transmitted to those committees. 
(b)Strategic plan for scientific research 
(1)ContentsNot later than 1 year after the date of enactment of this Act, and once every 5 years thereafter, the Administrator shall develop a strategic plan for science and technology research and development at the Administration. The plan shall include— 
(A)an assessment of the science and technology needs of the Administration based on the Administration’s operational requirements and on input provided by external stakeholders at the national, regional, State, and local levels; 
(B)a strategic plan for coordinating research and development activities across the Administration to meet the needs identified in subparagraph (A); and 
(C)a description of how the Administration plans to utilize extramural, peer-reviewed competitive grant programs to meet its research needs. 
(2)National Academy of Sciences reviewThe Administrator shall enter into an arrangement with the National Academy of Sciences for a review of the plan developed under paragraph (1). 
(3)Transmittal to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives the initial report developed under paragraph (1) and the review prepared pursuant to paragraph (2). Subsequent reports developed under paragraph (1) shall also be transmitted to those committees. 
10.Effect of Reorganization PlanReorganization Plan No. 4 of 1970 shall have no further force and effect. 
11.Savings provision All rules and regulations, determinations, standards, contracts, certifications, authorizations, appointments, delegations, results and findings of investigations, and other actions duly issued, made, or taken by or pursuant to or under the authority of any statute which resulted in the assignment of functions or activities to the Secretary, the Department of Commerce, the Under Secretary of Commerce for Oceans and Atmosphere, the Administrator, or any other officer of the Administration, that is in effect immediately before the date of enactment of this Act, shall continue in full force and effect after the effective date of this Act until modified or rescinded. All suits, appeals, judgements, and proceedings pending on such effective date relating to responsibilities or functions transferred under this Act shall continue without regard to such transfers, except for the transfer of responsibilities or functions. Any reference in law to a responsibility, function, or office transferred under this Act shall be deemed to refer to the responsibility, function, or office as so transferred. 
12.Transition 
(a)Effective date 
(1)In generalExcept as provided in paragraph (2) the provisions of this Act shall become effective 2 years after the date of enactment of this Act. 
(2)ExceptionsParagraph (1) shall not apply to sections 9 or 13, or to subsection (b) of this section. 
(b)ReorganizationNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit a plan and budget proposal to Congress setting forth a proposal for program and Administration reorganization for the program areas outlined in this Act. 
13.Facility evaluation process 
(a)Public notification and assessment process The Administrator shall not close, consolidate, relocate, subdivide, or establish a facility of the Administration unless the Administrator has completed a public notification and assessment process that includes— 
(1)publication in the Federal Register of the proposed action and a description of the offices, personnel, and activities of the Administration that would be impacted by the proposed change, and providing for a minimum of 60 days for public comment; 
(2)review of the proposed change by the Science Advisory Board of the Administration, if the proposed change involves a science facility of the Administration, and preparation of a summary of their findings regarding the proposed change; 
(3)preparation by the Administrator of an analysis of the anticipated costs and savings associated with the proposed facility change, including both initial costs and savings associated with the change and changes in operations and maintenance costs and savings over a ten year period; and 
(4)preparation by the Administrator of an analysis of the effects of the facility change on operations and research of the Administration, and the potential impacts on cooperative institutes, other external Administration partnerships, partnerships with other Federal agencies, and any State and local partnerships. 
(b)Notice to CongressThe Administrator shall provide to Congress, at least 90 days before any closure, consolidation, relocation, subdivision, or establishment of a facility of the Administration, a summary of the public comments received pursuant to subsection (a)(1), any summary prepared under subsection (a)(2), and the analyses prepared under subsection (a)(3) and (4), . 
(c)Weather service modernizationNothing in this section shall alter procedures established under the Weather Service Modernization Act (15 U.S.C. 313 note). 
(d)DefinitionFor purposes of this section, the term facility means a laboratory, operations office, administrative service center, or other establishment of the Administration with an annual budget of $1,000,000 or greater. 
 
